Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the amendment filed 9/08/2020.  Claims 1-10, 12-16, 18, and 19 are pending with claims 1-7 are withdrawn due to a restriction requirement.  Claims 8-10, 12-16, 18, and 19 are under examination.  Claims 8 (a method) and 14 (a method) are independent.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/08/2020 has been entered.

Response to Arguments
Applicant’s arguments, see pages 7-8, filed 8/08/2020, with respect to the rejection(s) of claim(s) 8 and 14 under Rix have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Pei US 8799646 (filed 2011-12), in view of Medvinsky et al., US 10,812,269 (filed 2017-11).
. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 9, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pei US 8,799,646 (filed 2011-12), in view of Medvinsky et al., US 10,812,269 (filed 2017-11).
With respect to claim 8, Pei discloses a method comprising: 
A method of generating a shared secret for use in a symmetric cipher, comprising: 
randomly selecting, by a processor, a valued c3; (“device 410 may generate a nonce 412 and a timestamp 414.” Pei col. 7, ln. 48)
receiving, by the processor, an encoded symmetric key Enc(K) (“the second encryption key having been derived by the device based on the token.” Pei col. 3, ln. 59), … of the symmetric cipher using the symmetric key K (“the second encryption key having been derived by the device based on the token.” Pei col. 3, ln. 59. The second encryption key being symmetric because it is not asymmetric), and … of a function f (K, c3) wherein the encoded symmetric key Enc(K) is used in …; (“the credential may have been encrypted using the second encryption key in that the credential may have been encrypted using a session key derived from the second encryption key and the nonce.” Pei col. 8, ln. 16)
calculating the shared secret K' as K' = f(K, c3); (“session key derived from the second encryption key and the nonce.” Pei col. 8, ln. 18)
transmitting, by the processor, C3 to another device; and (“the request may include a nonce generated by the device.” Pei col. 8, ln. 14)
encrypting data using the shared secret (“credential may have been encrypted using a session key derived from the second encryption key and the nonce.” Pei col. 8, ln. 17)
…

Pei does not disclose:
a white-box implementation
a white-box implementation
the white-box implementation
by the processor … and the white-box implementation; and 
transmitting, by the processor, the encrypted data to the other device. 



a white-box implementation (“An application 203 executing within a computing system 202 can employ a white box 204 to validate itself to the crypto token 205.” Medvinsky col. 4, ln. 45. “provide the symmetric session key K that can be employed in securing a secure communications channel, to both crypto token 552 and computer 551.” Medvinsky cols. 12-13, bridging paragraph.)
a white-box implementation (“An application 203 executing within a computing system 202 can employ a white box 204 to validate itself to the crypto token 205. White box 204 can comprise a software-based cryptographic construct providing mathematical transformation for both software implementing a cryptographic function, and, a cryptographic key.” Medvinsky col. 4, ln. 45)
the white-box implementation (“The decryption of WBK at computer 551 white box to obtain K can be described as a transformation.” Medvinsky col. 12, ln. 59)
by the processor … and the white-box implementation; and (“provide the symmetric session key K that can be employed in securing a secure communications channel, to both crypto token 552 and computer 551.” Medvinsky cols. 12-13, bridging paragraph. The computer executing software that is white-box)
 transmitting, by the processor, the encrypted data to the other device. (“provide the symmetric session key K that can be employed in securing a secure communications channel, to both crypto token 552 and computer 551.” Medvinsky cols. 12-13, bridging paragraph.)



With respect to claim 14, Pei discloses a method comprising: 
A method of generating a shared secret for use in a symmetric cipher, comprising: 
… a value c3 (“device 410 may generate a nonce 412 and a timestamp 414.” Pei col. 7, ln. 48)
receiving, by the processor, an encoded symmetric key Enc(K), (“the second encryption key having been derived by the device based on the token.” Pei col. 3, ln. 59) … of the symmetric cipher using the symmetric key K (“the second encryption key having been derived by the device based on the token.” Pei col. 3, ln. 59), and … of a function f (K, c3) wherein the encoded symmetric key Enc(K) is used in …; (“the credential may have been encrypted using the second encryption key in that the credential may have been encrypted using a session key derived from the second encryption key and the nonce.” Pei col. 8, ln. 16)

encrypting data … using the shared secret … (“credential may have been encrypted using a session key derived from the second encryption key and the nonce.” Pei col. 8, ln. 17)

Pei does not disclose:
receiving, by a processor, … from another device;
a white-box implementation
a white-box implementation
the white-box implementation
by the processor … and the white-box implementation; and
transmitting, by the processor, the encrypted data to the other device.

Medvinsky discloses: 
receiving, by a processor, … from another device; (“Crypto token 552 generates NT, a random nonce corresponding to the crypto token 552…. crypto token 552 provides TID, NT, WBK and MACK(TID|NC|NT) to the computer 503 application.” Medvinsky col. 10, ll. 25-35)
a white-box implementation (“An application 203 executing within a computing system 202 can employ a white box 204 to validate itself to the crypto token 205.” Medvinsky col. 4, ln. 45. “provide the symmetric session key K that can be employed in 
a white-box implementation (“An application 203 executing within a computing system 202 can employ a white box 204 to validate itself to the crypto token 205. White box 204 can comprise a software-based cryptographic construct providing mathematical transformation for both software implementing a cryptographic function, and, a cryptographic key.” Medvinsky col. 4, ln. 45)
the white-box implementation (“The decryption of WBK at computer 551 white box to obtain K can be described as a transformation.” Medvinsky col. 12, ln. 59)
by the processor … and the white-box implementation; and (“provide the symmetric session key K that can be employed in securing a secure communications channel, to both crypto token 552 and computer 551.” Medvinsky cols. 12-13, bridging paragraph. The computer executing software that is white-box)
transmitting, by the processor, the encrypted data to the other device. (“provide the symmetric session key K that can be employed in securing a secure communications channel, to both crypto token 552 and computer 551.” Medvinsky cols. 12-13, bridging paragraph.)

A person of ordinary skill in the art would have combined the authentication system of Pei with the authentication system of Medvisnky by utilizing the white-box application of Medvinsky as the application of Pei and providing encrypted communications between said white-box application and a token that provides a random nonce and validates the white-box application.  It would have been obvious to a 

	With respect to claims 9 and 15, Pei in view of Medvinsky discloses the method/method of claims 8 and 14 and further discloses:
wherein the other device is a secure element. (“provide the symmetric session key K that can be employed in securing a secure communications channel, to both crypto token 552 and computer 551.” Medvinsky cols. 12-13, bridging paragraph. Tokens are secure elements, see Medvinsky background.)

Claims 10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pei US 8799646 (filed 2011-12), in view of Medvinsky et al., US 10,812,269 (filed 2017-11), and Negi et al., US 2016/0099814 (filed 2013-06).
With respect to claims 10 and 16, Pei in view of Medvinsky discloses the method/method of claims 8 and 14 but does not disclose:
Wherein the function f(K, c3) is a hash function.


Negi discloses: 

(“the first computing device 702 and the second computing device 704 generate the session message key by generating a keyed hash based on the shared Diffie-Hellman secret key and a predetermined value (e.g., 0X0F) known to both the first computing device 702 and the second computing device 704.” Negi ¶ 35)

A person of ordinary skill in the art before the effective filing date of the claimed invention would have combined Pei in view of Medvinsky with Negi by deriving the session key of Pei (col. 8, ln. 18) in view of Medvinsky (cols. 12-13, bridging paragraph) using the hash function of Negi (¶ 35).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Pei in view of Medvinsky with Negi in order to derive a session key using the hash function of Negi in order to obtain session keys using a deterministic but irreversible function, thereby preventing compromise of a session key from compromising the underlying key derivation information.

Claims 12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pei US 8799646 (filed 2011-12), in view of Medvinsky et al., US 10,812,269 (filed 2017-11), and Futral et al., US 2014/0040605  (filed 2012-08).
With respect to claims 12 and 18, Pei in view of Medvinsky discloses the method/method of claims 8 and 14 and further discloses:
wherein the encoded key Enc(K) (“the second encryption key having been derived by the device based on the token.” Pei col. 3, ln. 59), the white-box 

Pei in view of Medvinsky does not disclose:
is received from an original equipment manufacturer.

Futral discloses:
is received from an original equipment manufacturer.
(“The OEM may use any suitable technique to obtain the public keys from the IPV and the IBV. When the OEM is manufacturing or configuring the data processing system for delivery to the customer, the OEM may store the IBV's public key 74 in the TPM.” Futral ¶ 28. “During the build process, the OEM may also store software (e.g., the ACM) from the IPV in the data processing system.” Futral ¶ 29).

A person of ordinary skill in the art before the effective filing date of the claimed invention would have combined Pei in view of Medvinsky with Futral by providing the software and key material from an OEM, as done in Futral ¶¶ 28 and 29.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for an OEM to provide the keys and programs because the .

Claims 13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pei US 8799646 (filed 2011-12), in view of Medvinsky et al., US 10,812,269 (filed 2017-11), and Rix, US 2019/0372759 (filed 2018-05).
With respect to claims 13 and 19, Pei in view of Medvinsky discloses the method/method of claims 8 and 14 and further discloses:
wherein the encoded key Enc(K) (“the second encryption key having been derived by the device based on the token.” Pei col. 3, ln. 59), the white-box implementation of the symmetric cipher (“An application 203 executing within a computing system 202 can employ a white box 204 to validate itself to the crypto token 205. White box 204 can comprise a software-based cryptographic construct providing mathematical transformation for both software implementing a cryptographic function, and, a cryptographic key.” Medvinsky col. 4, ln. 45), and a white-box implementation of a function f (K, c3) (Medvinsky col. 4, ln. 45) 

Pei in view of Medvinsky does not disclose:


Rix discloses: 
is produced by a white-box service (“obtain software modules directly from the library database” Rix ¶ 113. “white-box” Rix ¶ 87. “the first entity 210 provides, or makes available, the protected item of software 240 to the second entity 260” Rix ¶ 125. See also Rix ¶ 118) that receives an unencoded copy of the key K. (“the ephemeral key pair generation module 211 is arranged to generate an ephemeral asymmetric key pair for the first entity 210, i.e. a public key Kpu,1” Rix ¶ 81. Receiving by generating).

A person of ordinary skill in the art before the effective filing date of the claimed invention would have combined Pei in view of Medvinsky with Rix by utilizing a white-box service to generate the application of Pei (col. 4, ln. 66) in view of Medvinsky (col. 4, ln. 45).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Pei in view of Medvinsky with Rix in order to generate a customized protected item of software that is resistant to attack (Rix ¶ 84); thereby increasing the difficulty of attacking any individual software installation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892, particularly:

Hlaing et al., US 2019/0005229, discloses a white-box cryptographic library where random key material is delivered by a server for generation of keys in a trusted environment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W CHAO whose telephone number is (571)272-5165.  The examiner can normally be reached on M, W-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL W CHAO/           Examiner, Art Unit 2492